In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00311-CV
                 ___________________________

                JAMES O. WILLIAMS, Appellant

                                 V.

TARRANT COUNTY, CITY OF ARLINGTON, TARRANT COUNTY COLLEGE
 DISTRICT, TARRANT COUNTY HOSPITAL DISTRICT, AND ARLINGTON
            INDEPENDENT SCHOOL DISTRICT, Appellees


              On Appeal from the 236th District Court
                      Tarrant County, Texas
                 Trial Court No. 236-D19674-18


                Before Kerr, Birdwell, and Bassel, JJ.
                Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       Appellant filed a timely notice of appeal from the trial court’s August 13, 2019

judgment. The trial court granted appellant’s motion for new trial on November 4,

2019, while it still had plenary jurisdiction. See Tex. R. Civ. P. 329b(a), (e).

       On November 6, 2019, we informed the parties that the trial court’s new-trial

grant rendered this appeal moot and that the appeal would be dismissed unless, on or

before November 18, 2019, any party desiring to continue the appeal filed a response

showing grounds to continue it. No party filed a response.

       Accordingly, on this court’s own motion, we dismiss the appeal as moot. See

Tex. R. App. P. 42.3(a), 43.2(f).



                                                          Per Curiam

Delivered: November 27, 2019




                                              2